Citation Nr: 0417276	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-10 192	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's pulmonary tuberculosis, chronic pleural effusion or 
fibrosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had honorable active service from July 1962 to 
July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the Los 
Angeles, California, Regional Office (RO) that denied an 
increased disability evaluation for the veteran's pulmonary 
tuberculosis, chronic pleural effusion or fibrosis.  In 
December 2001, the RO issued a deferred rating decision upon 
finding that the veteran would be incarcerated until April 
2002.  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

Late in the course of the current claim, the veteran's 
representative and the RO started to refer to the issue on 
appeal as a question of the propriety of the reduction in the 
evaluation of the service-connected pulmonary tuberculosis 
from 100 to 30 percent disabling, effective September 1, 
2000.   Historically, the veteran was notified of a proposed 
reduction of his 100 percent rating for pulmonary 
tuberculosis in March 2000.  He did not respond to this 
notice within 60 days and the rating was reduced by the 
rating decision of June 15, 2000.  Notice of this action was 
sent to him the following month on July 15, 2000.  

The RO continued the 30 percent evaluation in its rating 
decision of June 2001 following the receipt of VA outpatient 
treatment records.  The RO received a statement from the 
veteran the following month on July 18, 2001.  In that 
statement, the veteran indicated he was responding to the 
decision of June 14, 2001, and wished to file a notice of 
disagreement with the RO decision to deny an increased rating 
for his service-connected pulmonary tuberculosis, chronic 
effusion-fibrosis.  A statement of the case (SOC) was issued 
in November of that year and addressed the issue of 
entitlement to an increased rating for the service-connected 
pulmonary tuberculosis.  In its deferred rating decision of 
December 2001, the RO indicates that the veteran has appealed 
the reduction of his service-connected pulmonary tuberculosis 
to 30 percent; it addressed this issue in a supplemental 
statement of the case (SSOC) issued in January 2004.  The 
veteran's representative submitted a brief in the veteran's 
behalf in March 2004.  In that brief, the representative 
argues against the reduction of the rating.  

The issue currently before the Board is entitlement to an 
increased rating for service-connected pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  
The issue of whether the reduction in the 100 percent rating 
for the veteran's service-connected pulmonary tuberculosis 
has been raised by the RO and the veteran's representative.  
The Board finds that the reduction issue is inextricably 
intertwined with the issue now on appeal and must be 
addressed prior to further appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  In this case, if the RO 
finds error in the rating decision of June 15, 2000, the 
issue of whether the veteran is entitled to an increased 
rating for his service-connected pulmonary tuberculosis would 
be moot.  

VA treatment records dated from July 2001 to December 2003 
reflect that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  Documentation of 
the veteran's SSA award is not of record.  VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

The provisions of 38 U.S.C.A. § 5103(a)(West 2002) and 
38 C.F.R. § 3.159(b) (2003) direct that, upon receipt of a 
complete or substantially complete application, VA shall 
notify the veteran of any information and any evidence not 
previously provided to VA that is necessary to substantiate 
his claim.  VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  A Veterans Claims Assistance Act of 2000 (VCAA) 
notice has not been issued to the veteran.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must clarify the issue or 
issues on appeal with the veteran and his 
representative.  If the veteran wishes to 
pursue an appeal of the reduction of his 
rating for the service-connected 
pulmonary tuberculosis, the RO must 
determine whether a valid notice of 
disagreement has been filed and if so 
whether the reduction was proper, or 
whether the veteran is alleging clear and 
unmistakable error in the rating decision 
that effectuated the reduction.  

2.  Prior to making any future 
determination, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

3. The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

4. The RO should then contact the 
veteran and request that he provide 
information as to all ongoing treatment 
of his pulmonary tuberculosis, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact any identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
claims file.

5. The RO should then request that 
copies of VA clinical documentation, 
which is not already of record, 
pertaining to the veteran's treatment 
of pulmonary tuberculosis, including 
that provided at the Long Beach, 
California, VA medical facility, be 
forwarded for incorporation into the 
record.

6. The RO should then adjudicate or 
readjudicate the veteran's claim 
pertaining to his service-connected 
pulmonary tuberculosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited 
representative should be issued a SOC 
or SSOC which addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC or last SSOC.  The 
veteran should be given the opportunity 
to respond to the SOC or SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




